Execution Copy Individual Employment Agreement Made and Entered into this 16th day of April, 2007 By and Among: HOMI IsraelLtd., a private, limited liability company, incorporated and existing under the laws of Israel, Company No. 512482787, whose address for the purposes of this Agreement shall be c/o Adv. Aryeh Reif, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585, Fax: 02-9997993, email: Aryeh@ReifLaw.com (“Employer”); And: Linor Labandter, I.D. 038482576, whose address for the purposes of this Agreement shall be 100 Levi Eshkol St., Tel-Aviv 69361, email: linor.lab@gmail.com (“Manager”); Whereas: Employer is engaged in the supply of products and/or services relating to minibars and/or other appliances containing food and/or drink and/or other products; and *Whereas: Employer wishes to employ Manager in the position specified in Exhibit A’ to this Agreement (hereinafter: the “Position”), inter alia in reliance upon and subject to the representations, information and material contained in the CV documentation which Employer received from Manager and in reliance upon the representations and undertakings of Manager as set forth herein; and Whereas: Manager declares that she possesses the know-how, the experience, the abilities and the skill that are required in order to fulfil Manager’s duties in the Position to Employer’s satisfaction; and Whereas: Manager declares that there is no bar, legal, contractual or howsoever otherwise, to Manager’s (i) entering into this Agreement, (ii) being employed by Employer pursuant hereto and (iii) fulfilling all of Manager’s duties in the Position; and Whereas: The Parties wish to define and establish the terms and conditions which will apply to their relations for the duration of Manager’s employment by Employer, all as set forth in this Agreement, including any and all Appendices hereto (hereinafter: the “Agreement”); Therefore, the parties have made condition and agreed as follows: 1. Duration and Terms of Employment 1.1 Manager’s employment with Employer shall commence as of 1st May 2007, and this Agreement is for an undefined period of time, subject to the provisions herein relating to termination. * 1.2 Manager’s terms of employment with Employer shall be as set forth in Exhibit A’ attached hereto. The provisions contained in Exhibit A’, together with any other statutory right to which Manager may be entitled, other than those already included by reference in Exhibit A’, constitute an exhaustive list of Manager’s rights and entitlements vis a vis Employer. 1.3 Employer shall be entitled, in its discretion and from time to time, to amend work procedures relating to the Position and/or Manager’s place of work, including the possible full-time and/or part-time, temporary and/or permanent transfer of Manager’s employment to one or more affiliated companies of Employer (each, an “Affiliate”), in which case any such affiliate may also be designated by Employer as being included in the definition of “Employer” herein, all the foregoing in accordance with Employer’s needs and without prejudice to Manager’s statutory rights. Employment Agreement HOMI Israel Ltd. – Linor Labandter Execution Copy - Dated 16 April 2007 2. Manager’s Representations and Undertakings Manager represents, confirms and undertakes that: 2.1 all of the representations, information and material contained in the CV documentation which Manager delivered to Employer prior to the execution hereof are truthful; Manager is aware that Employer’s willingness to employ Manager under the terms hereof is based inter alia on all of the information which was delivered to Employer as above, and that Manager’s representations in this Section 2 constitute an integral and fundamental condition of Employer’s said willingness; 2.2 the very best of Manager’s time, energy and abilities will be dedicated to performing all of the duties which will be assigned to Manager by Employer from time to time during the course of Manager’s employment with Employer, all subject to the scope of the Position as set forth in Exhibit A’; 2.3 the Position will be filled by Manager, and all of the duties assigned to Manager in the course of Manager’s employment with Employer will be discharged, with dedication and skill, in accordance with the procedures and directions which will be established by Employer from time to time, and in accordance with the duty of trust which applies inter alia in view of the nature of the Position and the applicable provisions of Law, all the foregoing to Employer’s satisfaction; 2.4 the duties assigned to Manager in the course of employment with Employer shall be discharged by Manager in good faith and with integrity, for the good of Employer and its Affiliates alone, and Manager will refrain from any action which could harm Employer and/or any Affiliate, or cause any kind of damage to Employer and/or any Affiliate, and/or their assets, interests, reputation and/or goodwill, in any way whatsoever; 2.5 other than as set forth in Exhibit A’, Manager will not be permitted to receive any payment, consideration, reward or other benefit, whether monetary or otherwise, in respect of Manager’s employment with Employer or howsoever in connection therewith, from any person or entity whatsoever, including any of Employer’s customers and/or suppliers; 2.6 Manager is aware that, the Position is of a managerial nature and/or of a nature requiring special trust and that the particular circumstances of employment under this Agreement prevent comprehensive supervision of Manager’s work schedule, and, accordingly, that the provisions of the Hours of Work and Rest Act, 5711-1951, shall not apply to Manager, and Manager shall not be entitled to any compensation for employment with Employer, beyond that specified in this Employment Agreement and as set forth in Exhibit A’, and Manager is aware that such compensation was calculated accordingly; 2.7 Manager is aware that, during the course of employment with the Employer, important and valuable equipment which is used by Employer in the conduct of its business may be placed under Manager’s care and/or control; and Manager undertakes to take excellent care of all such equipment and to prevent any damage or loss to the equipment (except for reasonable wear and tear), for the duration of Manager’s employment with the Employer; and Manager agrees that if Manager shall be in breach of this provision and as a direct result damage is caused to the equipment, then Employer shall be entitled, without derogating from its other statutory remedies, to deduct the value of such damage from Manager’s salary, without the need to produce evidence quantifying the actual damage caused. 2 Employment Agreement HOMI Israel Ltd. – Linor Labandter Execution Copy - Dated 16 April 2007 3. Work Procedures Employer is a wholly owed subsidiary of Hotel Outsource
